Order entered August 16, 2013




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-13-01098-CV

                       IN RE BEAZER HOMES TEXAS, L.P., Relator

                       On Appeal from the County Court at Law No. 1
                                   Dallas County, Texas
                                   Trial Court Cause No.

                                            ORDER
       The Court has before it relator’s petition for writ of mandamus. The Court requests that

real parties in interest and respondent file any responses to the petition by August 26, 2013.


                                                       /s/   LANA MYERS
                                                             JUSTICE